Claims 2-6, 8, 10, and 12-16 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising an apparatus for use in an aircraft, the apparatus comprising: an input shaft; a first component located concentrically around the input shaft; a second component located concentrically around the first component; a first ballscrew mechanism between the input shaft and the first component, and configured such that rotational movement of the input shaft causes a translational movement of the first component via the first ballscrew mechanism; and a second ballscrew mechanism between the first component and the second component, and configured such that rotational movement of the first component causes a translational movement of the second component via the second ballscrew mechanism; wherein in a first mode the first component is configured to translate along an axis (A) upon rotational movement of the input shaft, and in a second mode the first component is configured to rotate about the axis (A); wherein the second mode occurs prior to the first mode, and the transition between the second mode and the first mode is caused automatically by a stop fixedly attached to an inner surface the second component abutting a stop fixedly attached to an outer surface of the first component to limit the stroke of the second component, which abutment prevents further translation of the second component such that further rotational movement of the input shaft causes the first component to start translating and the second component to translate with it along the axis (A), wherein, in the second mode, the stop fixedly attached to the inner surface of the second component is configured to move progressively closer to the stop fixedly attached to the outer surface of the first component and eventually abuts the stop fixedly attached to the outer surface of the first component once the second component has reached its maximum stroke, as required by claim 12; and  a method of operating an actuator of an aircraft, comprising: in a first mode, rotating an input shaft of the actuator about an axis (A) to cause a first component to translate along the axis (A) due to operation of a first ballscrew mechanism so that the first component telescopically protrudes and extends from the input shaft; in a second mode, rotating the first component about the axis (A) to cause a second inter alia,  the second mode occurs prior to the first mode and, in the second mode, the stop fixedly attached to the inner surface of the second component is configured to move progressively closer to the stop fixedly attached to the outer surface of the first component and eventually abuts the stop fixedly attached to the outer surface of the first component once the second component has reached its maximum stroke.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656